DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I (claims 14-23 with the species (immunotherapy), (b) a monoclonal antibody) in the reply filed on February 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 14-39 are pending.
	Claims 24-39, drawn to non-elected inventions and species are not examined on the merits.
	Claims 1-13 have been cancelled.
	Claims 18, 20, 22, 23, 26, 31, 33 and 35-39 have been amended.
	Claims 14-23 are examined on the merits with species (immunotherapy), (b) a monoclonal antibody.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	 Claim 19 contains the trademark/trade names, PROSTVAC™, PROVENGE™ and XOFIGO™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe therapeutic agents and, accordingly, the identification/description is indefinite.

6.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claim 19 is indefinite in the recitation “wherein the immunotherapy is the PSA/TRICOM vaccine (PROSTVAC™)…Sipuleucel-T (PROVENGE™)…(XOFIGO™)” .  It is not clear if the product within the parenthetical is limited to the product noted before the parenthetical term or reads on additional products. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 14-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov Identifier: NCT01688492 (first posted September 20, 2012), as evidenced by Urbanucci et al. (Oncogene 31: 2153-2163, 2012) and Drake et al., (Oncogene 33(43): 5053-5064, October 23, 2014/ IDS reference AN submitted November 18, 2019). The clinical trial discloses a method of treating a prostate cancer patient with ipilimumab alongside abiraterone acetate plus prednisone, see the Brief Summary on page 2; and page 3.  This patient has progressive metastatic castration-resistant prostate cancer, see Official Title on pages 1 and 2.  
As evidenced by Urbanucci, “[a]ndrogen receptor (AR) is overexpressed in the majority of castration-resistant prostate cancers (CRPCs), see first sentence in abstract. Moreover, as further evidenced by Drake, castration-resistant prostate cancer is characteristically resistant to androgen-deprivation therapy (ADT), as well as chemotherapy, see Background beginning on page 2.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov Identifier: NCT01688492 (first posted September 20, 2012), as evidenced by Urbanucci et al. (Oncogene 31: 2153-2163, 2012) and Drake et al., (Oncogene 33(43): 5053-5064, October 23, 2014/ IDS reference AN submitted November 18, 2019), and further in view of Cogswell et al., US 2013/0309250 A1 (published November 21, 2013). The clinical trial teaches a method of treating a prostate cancer patient with ipilimumab alongside abiraterone acetate plus prednisone, see the Brief Summary on page 2; and page 3.  This patient has progressive metastatic castration-resistant prostate cancer, see Official Title on pages 1 and 2.  
As evidenced by Urbanucci, “[a]ndrogen receptor (AR) is overexpressed in the majority of castration-resistant prostate cancers (CRPCs), see first sentence in abstract. Moreover, as further evidenced by Drake, castration-resistant prostate cancer is characteristically resistant to androgen-deprivation therapy (ADT), as well as chemotherapy, see Background beginning on page 2.
	The Trial does not teach the claimed method, wherein the immunotherapy implemented is nivolumab and the prostate cancer cells are in vitro.
	However, Cogswell teaches treating metastatic and/or refractory cancer, such as castration-resistant prostate cancer with an anti-PD-1 antibody such as nivolumab also known as BMS-936558, as well as other antibodies within the broad genus of anti-PD-1 antibodies, see page 1, section 0006; page 2, section 0012; page 15, section 0111; page 18, section 0134 and 0136-0138.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat this prostate cancer with abiraterone in conjunction with immunotherapeutic antibodies, such as those taught in Cogswell for example nivolumab, an immune checkpoint antibody. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the claimed method of treatment on in vitro prostate cells in order to assess pre-clinical disease regression with chosen therapeutic agents, see page 6, section 0051; and page 14, sections 0106 and 0108.
 	One of ordinary skill in the art would have been motivated to substitute ipilimumab for nivolumab with a reasonable expectation of success by teachings in both references, namely Cogswell wherein tumor specimens including CRPCs were shown to have an increased rate of objective response (OR) among patients treated with nivolumab, see Cogswell, page 33, section 0243.
	One of ordinary skill in the art would have been motivated to assay in vitro prostate cancer cells in order to predict a therapeutic agent(s) efficacy, as well as discern responsiveness to a therapeutic agent(s) before and after treatment.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



19 May 2022
                    /Alana Harris Dent/                    Primary Examiner, Art Unit 1643